      Case 1:15-cv-03707-ALC-SLC Document 111 Filed 04/29/20 Page 1 of 1



April 28, 2020


Via ECF

Honorable Sarah L. Cave
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY
10007-1312

Re:   Mena v. City of New York, et al., No. 1:15-cv-03707-ALC-SLC: Joint
      Application for Additional Time to Complete Depositions

Dear Magistrate Judge Cave:

       On March 23, 2020, the Court ordered a 30-day stay of all depositions in the
above-referenced case. Dkt. 109. The Court noted that “[b]y May 17, 2020, the
parties may file a joint application for additional time to complete depositions, if
needed.” Id.

       Given the current circumstances caused by the COVID-19 pandemic, the
parties jointly request that the stay of all depositions be extended until New York
State’s “stay-at-home” order is lifted. See e.g., N.Y. Exec. Order No. 202.18 (extending
restrictions until May 15, 2020). At that point, the parties request 45 days to
complete the six depositions the Court has granted. Dkts. 95, 109.

      Respectfully submitted,

 /s/ Lauren J. Zimmerman                        /s/ Bilal Haider
 David L. Elsberg                               Bilal Haider
 Lauren J. Zimmerman                            Special Federal Litigation Division
 Vivek V. Tata                                  100 Church Street, Room 3-235
 Evan N. Bianchi                                New York, NY 10007
 Selendy & Gay PLLC                             Telephone: 212-356-3549
 1290 Avenue of the Americas                    bhaider@law.nyc.gov
 New York, NY 10104
 Telephone: 212-390-9068                        Attorney for Defendants
 lzimmerman@selendygay.com
                                    The parties' joint request to stay all depositioins in this case
 Attorneys for Plaintiff            until New York State's "stay-at-home" order is lifted (ECF No.
                                    110) is DENIED. The parties are directed to complete all
                                    depositions in this case by Wednesday, July 1, 2020. The Clerk
                                    of Court is directed to close ECF No. 110.

                                    SO-ORDERED 4/29/2020
